EXHIBIT 10.7

 

 

PROVIDENCE AND WORCESTER RAILROAD COMPANY

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (“Agreement”) is by and between
PROVIDENCE AND WORCESTER RAILROAD COMPANY, a Rhode Island corporation with an
office at 75 Hammond Street, Worcester, Massachusetts 01610 (the “Company”) and
________________ (the “Grantee”). Capitalized terms used in this Agreement and
not otherwise defined herein shall have the meaning as set forth in the
Providence and Worcester Railroad Company 2015 Equity Incentive Plan (the
“Plan”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Grantee entered into a Restricted Stock Agreement
dated January 18, 2016 (the “Original Award Agreement”) pursuant to which the
Company granted _____ shares of Restricted Stock to the Grantee pursuant to the
terms and conditions thereof;

 

WHEREAS, the award granted to the Grantee pursuant to the Original Award
Agreement was intended to be in the form of Restricted Stock Units (as was
reported in the Form 4 of the Grantee filed with the Securities and Exchange
Commission) rather than Restricted Stock;

 

WHEREAS, in order to accurately reflect the foregoing, the Company and the
Grantee seek to amend and restate the Original Award Agreement to provide for
the grant of Restricted Stock Units, instead of Restricted Stock, upon the terms
and conditions of this Agreement; and

 

WHEREAS, this Agreement shall replace the Original Award Agreement entirely.

 

NOW, THEREFORE, for the mutual promises contained herein and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Company and the Grantee hereby agree as follows:

 

1.Grant of Restricted Stock Units.  Pursuant to the provisions of the Plan, on
January 18, 2016 (the “Grant Date”), the Company awarded to the Grantee, subject
to the terms and conditions of the Plan and subject further to the terms and
conditions herein, __________ Restricted Stock Units (the “Restricted Stock
Units”) to be earned and vest as set forth in Section 2(b).

 

2.Terms and Conditions.  In addition to the terms and conditions contained in
the Plan, it is understood and agreed that the grant of Restricted Stock Units
evidenced hereby is subject to the following additional terms and conditions:

 

(a)Performance Goals and Vesting.  The Restricted Stock Units shall be earned
upon the Company achieving at least a 1% reduction in its Operating Ratio (as
hereinafter defined) (the “Annual Performance Metric”) as compared to the prior
Fiscal Year each (as hereinafter defined)

--------------------------------------------------------------------------------

year during the five Fiscal Years commencing with Fiscal Year 2016; provided,
however, that if in any Fiscal Year the Company fails to achieve the Annual
Performance Metric and in a subsequent Fiscal Year it achieves an improvement in
its Operating Ratio which brings the aggregate improvement in its Operating
Ratio for all Fiscal Years commencing after December 31, 2015 to an amount equal
to or greater than the product of one and the number of completed Fiscal Years
occurring after December 31, 2015, then there shall vest a number of Restricted
Stock Units equal to the number of shares to be vested for such Fiscal Year and
each prior completed Fiscal Year to the extent then unvested. For each Fiscal
Year in which the Company achieves an Annual Performance Metric, the number of
Restricted Stock Units which will vest are as follows (each a “Vesting Date”):

 

          Fiscal Year                              Number of Shares    

             2016                                                       [10%]

             2017                                                       [10%]

             2018                                                       [20%]

             2019                                                       [30%]

             2020                                                       [30%]

 

Notwithstanding the foregoing, if for any Fiscal Year commencing in 2016 the
Company shall achieve in such year, when combined with all prior Fiscal Years, a
5% aggregate reduction in its Operating Ratio as compared to its Operating Ratio
for Fiscal Year 2015, then all Restricted Stock Units shall be earned and vest
immediately.

 

For purposes of this Agreement,

 

              “Fiscal Year” means the twelve month period commencing on January
1 and ending on the following December 31.

 

            “Operating Ratio” means, as determined by the Committee for any
Fiscal Year, the percentage resulting from dividing Railroad Operating Expenses
by Railroad Operating Revenues for such Fiscal Year.

 

              “Railroad Operating Expenses” means in any Fiscal Year as
determined by the Committee and reported on the Company’s Form 10-K as filed
with the United States Securities and Exchange Commission all expenses incurred
in operating its railroad but excluding any tax credits such as those allowed by
Section 45G of the Code, and any settlements with third parties (other than
States and Federal agencies providing grants in aid of railroad construction)
which pursuant United States Generally Accepted Accounting Principles are
treated as a reduction in operating expenses.

 

             “Railroad Operating Revenues” means, as determined by the Committee
and as reported on the Company’s Form 10-k as filed with the United States
Securities and Exchange Commission, the total revenue from railroad operations,
excluding rental revenue to the extent included therein.      

             

Upon determination by the Committee of the Operating Ratio for the 2020 Fiscal
Year, all Restricted Stock Units which do not vest as a result of such
determination, or have not previously vested, shall be forfeited.

--------------------------------------------------------------------------------

 

(c)Issuance of Shares.  As soon as practicable after a Vesting Date, and
consistent with Section 409A of the Code, the Company shall issue and deliver to
the Grantee, or the Grantee’s beneficiary or estate as the case may be,
certificates for the number of shares of Stock equal to the number of Restricted
Stock Units which have vested.  The number of shares delivered shall be net of
the number of shares withheld, if any, pursuant to Section 6.

 

If the Grantee is deemed a "specified employee" within the meaning of Section
409A of the Code, as determined by the Committee, at a time when the Grantee
becomes eligible for settlement of the Restricted Stock Units upon his
"separation from service" within the meaning of Section 409A of the Code, then
to the extent necessary to prevent any accelerated or additional tax under
Section 409A of the Code, such settlement will be delayed until the earlier of:
(a) the date that is six months following the Grantee's separation from service
and (b) the Grantee's death.

 

(d)Fractional Shares.  The Company shall not be required to deliver any
fractional shares of Stock, but will pay in lieu thereof the fair market value
(determined as the applicable Vesting Date) of the fractional share to which the
Grantee or the Grantee’s beneficiary or estate, as the case may be, is
entitled.  No payment will be required from the Grantee upon the issuance or
delivery of any Restricted Stock Units except that any amount necessary to
satisfy applicable federal, state or local tax requirements shall be withheld or
paid promptly upon notification of the amount due and prior to or concurrently
with the issuance or delivery of a certificate representing such shares.

 

(e)Forfeiture. In the event of the termination of Grantee’s employment with the
Company for any reason, those Restricted Stock Units which have not vested as
provided in Section 2(b) hereof shall be forfeited.  An employment relationship
between the Company and the Grantee shall be deemed to exist during any period
in which the Grantee is employed by the Company or any parent or subsidiary of
the Company.  Whether authorized leave of absence, or absence on military or
government service, shall constitute termination of the employment relationship
between the Company and the Grantee shall be determined by the Committee at the
time thereof.

 

(f)Change in Control.In the event of a Change in Control (as defined in the
Plan), the provisions of Section 12.3 shall govern the Restricted Stock Units
granted under this Agreement.

 

(g)Nontransferability. None of the Restricted Stock Units may be sold,
transferred or assigned, pledged or otherwise encumbered or disposed prior to
vesting except as set forth in the Plan.

 

(h)Share Adjustments. In the event of any change in the Stock of the Company by
reason of any stock dividend, recapitalization, reorganization, merger,
consolidation, split-up, combination or exchange of shares, or any rights
offering to purchase share of Stock at a price substantially below fair market
value, or of any similar change affecting the Stock, then the Committee shall,
in accordance with the terms and provisions of the Plan, make or provide for
such adjustments to the number and kind of shares subject hereto as the
Committee may deem

--------------------------------------------------------------------------------

equitable to prevent substantial dilution or enlargement of the rights granted
to the Grantee hereunder.  Any adjustment so made shall be final and binding
upon the Grantee.

 

(i)Rights As a Shareholder. The Grantee shall not have any rights of a
shareholder of the Company holding shares of Stock, unless and until the
Restricted Stock Units vest and are settled by the issuance of such shares of
Stock. Notwithstanding the foregoing, with respect to any vested Restricted
Stock Units, the Grantee shall have the right to participate in any dividend of
the Stock that has a record date on or after the applicable Vesting Date.

 

(j)Effect Upon Employment and Benefits.  By accepting the Restricted Stock
Units, the Grantee acknowledges, understands, and agrees that: (i) the Plan is
established voluntarily by the Company, is discretionary in nature, and may be
modified, amended, suspended or terminated by the Company at any time; (ii) the
grant of the Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future restricted stock units,
or benefits in lieu of restricted stock units, even if Restricted Stock Units
have been granted repeatedly in the past; (iii) all decisions with respect to
future awards, if any, will be at the sole discretion of the Company; (iv) the
Grantee’s acceptance of the Restricted Stock Units and participation under the
Plan is voluntary; (v) the Grantee’s participation in the Plan shall not create
a right to further employment with the Company and shall not interfere with the
ability of the Company to terminate the Grantee’s employment at any time subject
to any terms and conditions of any employment agreement between the Company and
the Grantee, if any; (vi) the grant of the Restricted Stock Units and the
Grantee’s participation in the Plan shall not be interpreted to form an
employment contract or relationship with the Company or any affiliate; and
(vii) subject to any rights of the Grantee under any employment agreement, no
claim or entitlement to compensation or damages shall arise from forfeiture of
any portion of the Restricted Stock Units resulting from termination of the
Grantee’s employment by the Company (for any reason whatsoever and regardless of
whether in breach of local labor laws) (“Forfeiture Claim”) and, in
consideration of the grant of the Restricted Stock Units, the Grantee
irrevocably agrees never to institute any claim against the Company, waives the
Grantee’s ability, if any, to bring any such Forfeiture Claim, and releases the
Company from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Grantee shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim.

 

(k)Compliance with Laws and Regulations. The obligation of the Company to
deliver shares hereunder shall be subject to all applicable federal and state
laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required.  The Company shall not be required to
issue or deliver any certificates for shares of Stock prior to (i) the listing
of such shares on any stock exchange on which the Stock may then be listed, and
(ii) the completion of any registration or qualification of such shares under
any federal or state law, or any rule or regulation of any government body which
the Company shall, in its sole discretion, determine to be necessary or
advisable.  

 

3.Investment Representation. The Committee may require the Grantee to furnish to
the Company, prior to the issuance of any shares of Stock, an agreement (in such
form as the

--------------------------------------------------------------------------------

Committee may specify) in which the Grantee represents that the shares of Stock
acquired by the Grantee are being acquired for investment and not with a view to
the sale or distribution thereof.

 

4.Grantee Bound by Plan. The Grantee hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof.

 

5.Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.

 

6.Withholding Taxes. Grantee acknowledges and agrees that, upon vesting, the
Company shall have the right to withhold from the distribution of the shares of
Stock to the Grantee, in order to meet the Company’s obligations for the payment
of withholding taxes, Stock with a Fair Market Value (as defined in the Plan)
equal to the minimum statutory withholding for taxes (including federal and
state income taxes and payroll taxes applicable to the supplemental taxable
income relating to such distribution) and any other tax liabilities for which
the Company has an obligation relating to such distribution.  Any shares of
Stock withheld in accordance with this Section 6 shall be treated as if issued
and sold by the Grantee when determining any share retention requirements
applicable to the Grantee under the share ownership and/or retention guidelines
of the Company.

 

7.Notices. Any notice hereunder to the Company shall be addressed to Providence
and Worcester Railroad Company, 75 Hammond Street, Worcester, Massachusetts,
01610, Attn: General Counsel and any notice hereunder to the Grantee shall be
addressed to the Grantee at the address reflected on the payroll records of the
Company, subject to the right of either party to designate at any time hereafter
in writing some other address.

 

8.Entire Agreement.  This Agreement and the Plan constitute the entire agreement
between the parties, and supersede all prior agreements and understandings,
relating to the subject matter of this Agreement, including without limitation
the Original Award Agreement.

 

9.Rhode Island Law to Govern. This Agreement shall be construed and administered
in accordance with and governed by the laws of the State of Rhode Island.




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Grantee has executed this Agreement as of this
___________.

 

 

 

PROVIDENCE AND WORCESTER

RAILROAD COMPANY

 

 

By:___________________________

Name:

Title:

 

 

GRANTEE

 

 

By:___________________________

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Restricted Stock Unit Award – Number of Shares

 

 

Name

Restricted Stock Units

P. Scott Conti

12,000

Frank K. Rogers

10,500

Charles D. Rennick

10,500

Daniel T. Noreck

10,500

TOTAL

43,500

 

 

 